SECURED PROMISSORY NOTE

 



$125,000.00 March 22, 2016 Fort Collins, Colorado



 

For value received, WestMountain Gold, Inc., a Colorado corporation (“Payor”),
promises to pay to BOCO Investments, LLC, a Colorado limited liability company,
or its assigns (“Holder”) the principal sum of One Hundred Twenty-Five Thousand
Dollars ($125,000.00), with interest on the outstanding principal amount at the
higher of (a) the rate of eight percent (8%) per annum.  Such interest shall
commence with the date hereof and shall continue to accrue on the outstanding
principal until paid in full.  Interest shall be computed on the basis of a year
of three hundred sixty-five (365) days for the actual number of days elapsed.
 All principal and accrued interest on this promissory note (the “Note”) shall
be due and payable on March 22, 2017 (the “Maturity Date”).

1. All payments of interest and principal shall be in lawful money of the United
States of America in cash, by certified check, or wire transfer.  All payments
shall be applied first to accrued expenses due under this Note, next to interest
and thereafter to principal.

2. If action is instituted to collect this Note, Payor promises to pay all costs
and expenses, including, without limitation, reasonable attorneys’ fees and
costs, incurred in connection with such action.

3. Payor may prepay this Note prior to the Maturity Date provided Payor fully
repays all amounts due hereunder at the time of prepayment.

4. The outstanding balance of any amount owing under this note which is not paid
on demand shall bear interest at the rate of twelve percent (12%) per annum
above the rate that would otherwise be in effect under this Note.

5. All payments of principal and interest shall be made in cash, certified check
or by wire transfer to Holder at 262 E. Mountain Avenue, Fort Collins, CO 80524
or at such other place as Holder may designate in writing.

6. Payor shall make all payments under this Note without defense, set-off or
counterclaim on its part.

7. The occurrence of any one or more of the following shall constitute an “Event
of Default” hereunder:

(a) Payor fails to pay timely any of the principal amount due under this Note on
the date the same becomes due and payable or any accrued interest or other
amounts due under this Note on the date the same becomes due and payable.

(b) Payor breaches any material obligation, covenant or other material
representation, warranty, term or condition contained in this Note or any other
promissory note or agreement, of any kind or nature, between Payor and Holder.

1

--------------------------------------------------------------------------------



(c) Any representation or warranty of Payor made herein, or in the Security
Agreements (as defined below) or any other agreement, statement, certificate, or
communication given to Holder be false or misleading in any material respect
when made or become false or misleading in any material respect after the date
of this Note.

(d) Payor shall (i) fail to make any payment when due under the terms of any
bond, debenture, note or other evidence of indebtedness for money borrowed to be
paid by Payor and such failure shall continue beyond any period of grace
provided with respect thereto, or (ii) default in the observance or performance
of any other agreement, term or condition contained in any bond, debenture, note
or other evidence of indebtedness for borrowed money.

(e) Payor (i) files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect; (ii) makes any assignment
for the benefit of creditors or takes any corporate action in furtherance of any
of the foregoing; (iii) applies for or consents to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property; (iv) is unable, or admits in writing its inability, to pay
its debts generally as they mature, (v) is dissolved or liquidated; (vi) becomes
insolvent (as such term may be defined or interpreted under any applicable
statute); or (vii) takes any action for the purpose of effecting any of the
foregoing.

(f) An involuntary petition is filed against Payor (unless such petition is
dismissed or discharged within thirty (30) days under any bankruptcy statute now
or hereafter in effect) or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of Payor;

(g) A final judgment or order for the payment of money in excess of  $100,000
shall be rendered against the Payor and the same shall remain undischarged for a
period of ten (10) days during which execution shall not be effectively stayed,
or any judgment, writ, assessment, warrant of attachment, or execution or
similar process shall be issued or levied against the Collateral (as defined
below) and such judgment, writ, or similar process shall not be released,
stayed, vacated or otherwise dismissed within ten (10) days after issue or levy.

(h) Payor shall fail to maintain the listing of its common stock on at least one
of the OTCBB or an equivalent replacement exchange, the Nasdaq National Market,
the Nasdaq SmallCap Market, the New York Stock Exchange, or the American Stock
Exchange.

(i) Payor shall fail to comply with the reporting requirements of the Exchange
Act; and/or Payor shall cease to be subject to the reporting requirements of the
Exchange Act.

(j) Any cessation of operations by Payor.

(k) Payor’s failure to maintain any material intellectual property rights,
personal, real property or other assets which are necessary to conduct its
business (whether now or in the future).

(l) The sale, conveyance, or disposition of all or substantially all of the
assets of the Payor, the effectuation by the Payor of a transaction or series of
related transactions in which





2




--------------------------------------------------------------------------------

more than 50% of the voting power of the Payor is disposed of, or the
consolidation, merger or other business combination of the Payor with or into
any other Person (as defined below) or Persons when, the Payor is not the
survivor.  "Person" shall mean any individual, corporation, limited liability
company, partnership, association, trust or other entity or organization.

(m) Holder in good faith believes itself insecure.

8. Payor’s obligations under this Note are secured by that certain Security
Agreement by and between Payor and Holder dated June 27, 2013 and that certain
Security and Inter-Creditor Agreement dated May 15, 2015 (the “Security
Agreements”).  Specifically, the term “Transaction Agreements” as defined in the
June 27, 2013 Security Agreement is amended to include this Note.  

9. Upon the occurrence or existence of any Event of Default, immediately and
without notice, all outstanding obligations payable by Borrower hereunder shall
automatically become immediately due and payable.  In addition to and not in
lieu of the foregoing remedies, upon the occurrence or existence of any Event of
Default, Holder may exercise all other rights, powers or remedies granted to it
under this Note, the Security Agreement or otherwise permitted to it by law
(including but not limited to foreclosure of the security interest granted in
the Security Agreement), either by suit in equity or by action at law, or both,
all such remedies being cumulative.  

10. So long as Payor shall have any obligation under this Note, Payor shall not,
without the Holder's written consent, lend money, give credit or make advances
to any person, firm, joint venture or corporation or other entity, including,
without limitation, officers, directors, employees, subsidiaries and affiliates
of Payor, except loans, credits or advances in existence or committed on the
date hereof and which Payor has informed Holder in writing prior to the date
hereof.

11. So long as Payor shall have any obligation under this Note, Payor shall not,
without the Holder's prior written consent, assume, guarantee, endorse,
contingently agree to purchase or otherwise become liable upon the obligation of
any person, firm, partnership, joint venture or corporation, except by the
endorsement of negotiable instruments for deposit or collection and except
assumptions, guarantees, endorsement and contingencies in existence or committed
on the date hereof and which Payor has informed Holder in writing prior to the
date hereof.

12. Payor unconditionally waives notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor and all other notices or
demands relative to this Note.   

13. Notwithstanding any other provision of this Note, interest under this Note
shall not exceed the maximum rate permitted by applicable law, and if any amount
is paid under this Note as interest in excess of such maximum rate, then the
amount so paid will not constitute interest but will constitute a payment on
account of the principal amount of this Note. If such excessive interest exceeds
the unpaid principal balance of this Note, such excess shall be refunded to
Payor.

14. No failure by Holder to exercise, or delay by Holder in exercising, any
right or remedy hereunder shall operate as a waiver thereof or of any other
right or remedy and no single or partial exercise of any right or remedy shall
preclude any other or further exercise thereof or of any other right or remedy.
 Holder may not waive any of its rights under this Note except by an instrument
in writing signed by it.

3

--------------------------------------------------------------------------------



15. If any provision of this Note shall be judicially determined to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

16. This Note shall be governed by and construed under the laws of the State of
Colorado, as applied to agreements among Colorado residents made and to be
performed entirely within the State of Colorado, without giving effect to
conflicts of laws principles that would result in the application of any law
other than Colorado law. Exclusive venue for all actions arising out of this
Note shall be in the district court in and for Larimer County, Colorado.

17. In addition to the obligations recited herein and contemplated to be
performed, executed, and/or delivered by Payor, Payor agrees to perform,
execute, and/or deliver or cause to be performed, executed, and/or delivered any
and all such further acts, instruments, deeds, and assurances as may be
reasonably required by Holder to consummate all transactions contemplated
hereby.

18. Payor hereby ratifies the validity of the Prior Obligations (as that term is
defined below) and confirms all of its obligations thereunder, agrees that it
has no defenses or offsets to the same, agrees that all of the Prior Obligations
are valid and enforceable against Payor in accordance with their terms and
remain in full force and effect.  Payor further acknowledges that as of the date
of this Note, Payor does not have any claims or causes of action against Holder,
nor any defenses or offsets to the enforcement of the Prior Obligations and, to
the extent such claims, causes of action, defenses or offsets may exist, Payor
expressly waives and releases the same.  The term “Prior Obligations” as used
herein means the following promissory notes and all loan agreements and security
agreements entered into with respect to the same:

(a) That Amended and Restated Secured Convertible Promissory Note dated
September 17, 2012 between WestMountain (as borrower) and BOCO (as lender) in
the principal amount of approximately $1,852,115, as amended;

(b) That Promissory Note dated May 7, 2013 between WestMountain (as borrower)
and BOCO (as lender) in the principal amount of $500,000, as amended;

(c) That Promissory Note dated June 27, 2013 between WestMountain (as borrower)
and BOCO (as lender) in the principal amount of $500,000, as amended;

(d) That Secured Promissory Note dated February 14, 2014 between WestMountain
(as borrower) and BOCO (as lender) in the principal amount of $1,000,000, as
amended;

(e) That Secured Convertible Promissory Note dated May 23, 2014 between
WestMountain (as borrower) and BOCO (as lender) in the principal amount of
$100,000, as amended;

(f) That Secured Convertible Promissory Note dated June 9, 2014 between
WestMountain (as borrower) and BOCO (as lender) in the principal amount of
$100,000, as amended;

 





4




--------------------------------------------------------------------------------

(g) That Promissory Note dated May 1, 2015 between WestMountain (as borrower)
and BOCO (as lender) in the principal amount of $100,000, as amended; and

(h) That Secured Promissory Note dated June 26, 2015 between WestMountain (as
borrower) and BOCO (as lender), as amended.

19. Any term of this Note may only be amended or waived with the written consent
of Payor and Holder.

IN WITNESS WHEREOF, Payor and Holder have caused this Note to be executed as of
the date first written above.

                                                     WESTMOUNTAIN GOLD, INC.







By:

/s/ James W. Creamer III

Name:  James W. Creamer III

Title:  Chief Financial Officer and Director










BOCO INVESTMENTS, LLC




By: Bohemian Asset Management, Inc.

Its: Managing Member

                                                                                                                                                        /s/
Joseph C. Zimlich

Joseph C. Zimlich, President

















5


